DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species A, Subspecies i, and Subspecies 2 in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the grounds that the various restriction groups do not “correspond to pairs of mutually exclusive features”, the Applicant disagrees with “the characterization of the claimed invention”, “the identified groups of claims are properly presented in the same application, “undue diverse searching is not required, and “all claims should be examined together”. Amongst these assertions, Applicant only provides two arguments: (1) that claims 1 and 2, respectively directed to Species A and B, recite common limitations and therefore do not require undue search burden and (2) if claims 1 and 2 are deemed novel and non-obvious, their respective dependent claims should also be deemed novel and non-obvious, regardless of the particular subspecies election. The first argument is not found persuasive because the form of the distal-most end of the catheter tip between Species A and B is mutually exclusive (i.e. one of the species requires this end to comprise a spring-like element while the other of the species requires this end to comprise a distal end portion that is not the spring-like element) and would require different fields of search (e.g. employing different search strategies, queries and/or areas). The second argument is not found persuasive because it is not directed to the merits and content of the subspecies requirements. Accordingly, claims 2, 10, 19 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or subspecies, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: Paragraph [001] of the Specification refers to US Patent Application No. 13/022,749; since this application was issued as US Patent No. 10,850,065 on 12/1/2020, paragraph [001] should be updated to indicate as such.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  Lines 2-3 which recite “from its proximal to distal end” should be amended to recite “from its proximal end to its distal end”.   Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 3-4 which recite “the proximal end said spring-like element” should be amended to recite “the proximal end of said spring-like element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-5, 7-9, 13-18 and 22-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Von Oepen et al. (PG PUB 2007/0260224).
Re claim 1, Von Oepen discloses a flexible and pushable catheter tip 10 (Fig 8; it is noted that all reference characters cited below refer to Fig 8 unless otherwise noted) having a proximal end (not shown in Fig 8 but found at the proximal end of “catheter distal portion 152” in Fig 8; Para 59) and a distal end (to the right in Fig 8), comprising: a longitudinally flexible tube (as seen in annotated Figs B1 and B2 below, two interpretations of the Von Oepen tip have been applied; for a first interpretation (that applies to claims 14 and 17 and is seen in Fig B1), the longitudinally flexible tube is 152 in combination with the entirety of 150 and for a second interpretation (that applies to claims 17 and 18 and is seen in Fig B2), the longitudinally flexible tube is 152 in combination with the portion of 150 that extends proximally from the distal face of the distal-most coil of spring like element 13); a spring-like element 20 located inside of said longitudinally flexible tube (as seen in Fig 8), said spring-like element and said longitudinally flexible tube extending along a common longitudinal axis (extending horizontally in Fig 8) of the catheter tip (as seen in Fig 8); and a distal end portion (as seen in Fig B1 below, the distal end portion for the first interpretation is 16A; as seen in Fig B2 below, the distal end portion for the second interpretation is 16A in combination with the portion of encapsulant 150 that extends distal from the distal face of the distal-most coil of spring-like element 13) located at the distal end of the catheter tip (as seen in Fig 8), the distal end portion extending distal of the spring-like element (as seen in Fig 8).

    PNG
    media_image1.png
    789
    813
    media_image1.png
    Greyscale

Re claim 3, Von Oepen discloses that said longitudinally flexible tube is a flexible polymer material (Para 56).
Re claim 4, Von Oepen discloses that said spring-like element is embedded in the flexible polymer material (as seen in Fig 8; Para 56).
Re claim 5, Von Oepen discloses that USActive 55361858.1 -14-92077.092US2the flexible polymer material is selected from the group consisting of: block co-polymer, polyether block amide (PEBA), and polyurethane (“polyurethane”, Para 56).
Re claim 7, Von Oepen discloses that said spring-like element is an extension spring (as seen in Fig 8; Para 32).
Re claim 8, Von Oepen discloses that said spring-like element comprises a region 14 (seen but not labeled in Fig 8; labeled in Fig 3) of tightly packed coils (Para 32).
Re claim 9, Von Oepen discloses that said spring-like element provides at least one of pushability and radial rigidity to said catheter tip (Para 35 discloses that the spring-like element 20 “assists the catheter in tracking along the relatively tortuous vasculature” and therefore provides pushability; see also Para 49), and wherein a material of the spring-like element is selected from the group consisting of: stainless steel, cobalt chromium, and nitinol (“stainless steel”, Para 33).
Re claim 13, Von Oepen discloses a spacer portion (the portion of the longitudinally flexible tube that comprises the entirety of 152 in combination with the length of encapsulant 150 that extends proximally from the proximal face of the proximal-most coil of spring-like element 20 in Fig 8) located at a proximal end of said spring-like element (as seen in Fig 8), said spacer portion bridging a distance between a distal end of a balloon 40 (Fig 4) and the proximal end said spring-like element (Para 59), wherein said spacer portion is said longitudinally flexible tube (as seen in the rejection of claim 1 above).
Re claim 14, Von Oepen discloses that the longitudinally flexible tube extends beyond a distal end (to the right in Fig 8) of the spring-like element (as seen in Fig B1 above), and wherein the longitudinally flexible tube is contiguous with a proximal end (to the left in Fig 8) of the distal end portion (as seen in Fig B1 above).
Re claim 15, Von Oepen discloses that the distal end portion tapers distally to a distal edge (located at the distal-most end of the distal end portion 16A) of the catheter tip with a decreasing diameter taper (at the distal-half of bulbous portion 33, as seen in Fig 8).
Re claim 16, Von Oepen discloses that the spring-like element is positioned about 0.5 mm proximal of a distal edge (located at the distal-most end of the distal end portion 16A) of the catheter tip (Para 39 discloses that the distal end portion is 0.5 mm in length; therefore, the spring-like element 20 is positioned “about” 0.5 mm from the distal edge of the catheter tip).  
Re claim 17, Von Oepen discloses that the distal end portion is contiguous with said longitudinally flexible tube (as seen in Figs B1 and B2 above).  
18. The catheter tip of claim 1, wherein the distal end portion is contiguous with said spring-like element (as seen in Fig B2 above).  
Re claim 22, Von Oepen discloses that the spring-like element is configured to allow flexibility of the catheter tip to bend along the common longitudinal axis (Para 35 discloses that the spring-like element 20 “assists the catheter in tracking along the relatively tortuous vasculature”; since the vasculature is “tortuous”, the tip would be required to bend to move along such a path; see also Para 49).
Re claim 23, Von Oepen discloses that the distal end of the catheter tip is open (as seen in Fig 8).  
Re claim 24, Von Oepen discloses a catheter (as seen in Fig 4 but with the tip 10 of Fig 8; Para 59), comprising: a proximal end (not seen but to the left in Fig 4); a distal end (to the right in Fig 4); a balloon 40 (Fig 4) having a proximal shoulder and a distal shoulder (as seen in Fig 4, the balloon comprises a proximal conical section to the left, a central cylindrical section, and a distal conical section to the right; the proximal and distal conical sections are the “proximal and distal shoulders”, respectively); and the catheter tip of claim 1 (Para 59); wherein said balloon is mounted on said catheter proximal of said catheter tip (as seen in Fig 4).
Re claim 25, Von Oepen discloses that said catheter tip includes a spacer portion (152 in combination with the portion of encapsulant 150 proximal to the proximal face of the proximal-most coil of spring-like member 20 in Fig 8) between a proximal edge (the proximal face of the proximal-most coil of spring-like member 20) of said spring-like element and said distal shoulder of said balloon (as seen in Fig 4,8; Para 59).

Claims 1, 3-8, 11, 14, 15, 17, 18 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kline (US Pat 4,044,765)
Re claim 1, Kline discloses a flexible and pushable catheter tip (the “tip” being the entire structure extending distally from the sleeve 16 in Fig 3; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted) having a proximal end (located near sleeve 16 in Fig 3) and a distal end (located at the distal-most end of section 17 in Fig 3), comprising: a longitudinally flexible tube (as seen in annotated Fig A1 and A2 below, two interpretations of the Kline tip have been applied; the interpretation of Fig A1 (which applies to claims 14 and 17) shows the longitudinally flexible tube extending distally past the distal end of the spring-like element 13 and the interpretation of Fig A2 (which applies to claims 17 and 18) shows the distal end of the longitudinally flexible tube aligning with the distal end of the spring-like element); a spring-like element 13 located inside of said longitudinally flexible tube (as seen in Fig 3), said spring-like element and said longitudinally flexible tube extending along a common longitudinal axis (extending vertically in Fig 3) of the catheter tip (as seen in Fig 3); and a distal end portion (labeled in annotated Figs A1 and A2 below; the interpretation of Fig A1 shows the proximal end of the distal end portion being spaced distally from the distal end of the spring-like element 13 and the interpretation of Fig A2 shows the proximal end of the distal end portion being aligned with the distal end of the spring-like element 13) located at the distal end of the catheter tip (as seen in Fig 3), the distal end portion extending distal of the spring-like element (as seen in Fig 3).  

    PNG
    media_image2.png
    659
    749
    media_image2.png
    Greyscale

Re claim 3, Kline discloses that said longitudinally flexible tube is a flexible polymer material (Col 3, Lines 22-25).
Re claim 4, Kline discloses that said spring-like element is embedded in the flexible polymer material (as seen in Fig 3; Col 3, Lines 38-41).
Re claim 5, Kline discloses that USActive 55361858.1 -14-92077.092US2the flexible polymer material is selected from the group consisting of: block co-polymer, polyether block amide (PEBA), and polyurethane (“polyurethane”, Col 3, Lines 22-25).
Re claim 6, Kline discloses that said spring-like element is non-compressible in a direction along the common longitudinal axis (as seen in Fig 3, the coils of the spring-like element are in contact and thus the spring-like element is non-compressible; Col 3, Lines 59-62).
Re claim 7, Kline discloses that said spring-like element is an extension spring (as seen in Fig 3; “close would helical spring 13”, Col 3, Line 15).
Re claim 8, Kline discloses that said spring-like element comprises a region of tightly packed coils (as seen in Fig 3, the entire length of the spring-like element comprises tightly packed coils; therefore, the “region” can span any length of the spring-like element).  
Re claim 11, Kline discloses that said spring-like element does not taper, said spring-like element having a single diameter from its proximal to distal end (as seen in Fig 3).
Re claim 14, Kline discloses that the longitudinally flexible tube extends beyond a distal end of the spring-like element (as seen in Fig A1 above), and wherein the longitudinally flexible tube is contiguous with a proximal end of the distal end portion (as seen in Fig A1 above).
Re claim 15, Kline discloses that the distal end portion tapers distally to a distal edge (at the distal-most end of section 17 in Fig 3) of the catheter tip with a decreasing diameter taper (as seen in Fig 3; Col 3, Line 62 – Col 4, Line 6).
Re claim 17, Kline discloses that the distal end portion is contiguous with said longitudinally flexible tube (as seen in Fig A1 and Fig A2 above).
Re claim 18, Kline discloses that the distal end portion is contiguous with said spring-like element (as seen in Fig A2 above).  
Re claim 23, Kline discloses that the distal end of the catheter tip is open (as seen in Fig 3).                                           

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  12 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Von Oepen et al. (PG PUB 2007/0260224).
Re claim 12, Von Oepen discloses that the distal end portion provides radial rigidity to the catheter tip (Para 40) and that a material of the distal end portion is a polymer (Para 40) but is silent as to the type of polymer; therefore, Von Oepen does not disclose that the material of the distal end portion is selected from the group consisting of: polyamide, nylon, PEBA, and a co-polymer material. USActive 55361858.1 -15-92077.092US2However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Von Oepen to include the material of the distal end portion as being selected from the group consisting of polyamide, nylon, PEBA and a co-polymer material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Oepen et al. (PG PUB 2007/0260224) in view of Chang et al. (PG PUB 2006/0004286).
Re claim 12, Von Oepen discloses that the distal end portion provides radial rigidity to the catheter tip (Para 40) and that a material of the distal end portion is a polymer (Para 40) but is silent as to the type of polymer; therefore, Von Oepen does not disclose that the material of the distal end portion is selected from the group consisting of: polyamide, nylon, PEBA, and a co-polymer material. Chang, however, teaches forming a rigid distal end portion of a catheter tip of nylon (PEBAX, Para 75) for the purpose of allowing shaping of the distal end portion into a desired shape by plastic (thermal) deformation (Para 75). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Von Oepen to include the distal end portion such that it is made of nylon, as taught by Chang, for the purpose of allowing shaping of the distal end portion into its desired shape by plastic (thermal) deformation (Para 75). 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Oepen et al. (PG PUB 2007/0260224) in view of Willard et al. (US Pat 4,846,174).
Re claim 21, Von Oepen discloses all the claimed features except that the spring-like element includes a radiopaque material. USActive 55361858.1 -16- 92077.092US2 Willard, however, teaches a catheter tip 25+27 (Fig 2) comprising a spring-like element 25 (Fig 2) that includes a radiopaque material (Col 5, Line 30) for the purpose of monitoring the catheter tip during a procedure by fluoroscopy (Col 8, Lines 23-25). Therefore, it would have been obvious at the time the invention was made to modify Von Oepen to include the spring-like element with a radiopaque material, as taught by Willard, for the purpose of having a means to monitor a procedure by fluoroscopy (Col 8, Lines 23-25).

Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kline (US Pat 4,044,765).
Re claim 9, Kline discloses that said spring-like element provides at least one of pushability and radial rigidity to said catheter tip (since Col 3, Lines 38-44 disclose that the sheath 15 shrinks around the spring 13, one of ordinary skill in the art would recognize that the spring 13 is more rigid than the sheath 15; therefore, spring 13 imparts radial rigidity and pushability to the tip in comparison to the radial rigidity and pushability that the tip would possess if spring 13 were not present) but is silent as to the material of the spring-like element; therefore, Kline does not disclose that a material of the spring-like element is selected from the group consisting of: stainless steel, cobalt chromium, and nitinol.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kline to include the spring-like element such that it is formed of one of stainless steel, cobalt chronium or nitinol since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re claim 16, Kline discloses that the spring-like element is positioned proximal of a distal edge (located at the distal-most end of section 17 in Fig 3) of the catheter tip (as seen in Fig 3) but is silent as to its distance from the distal edge; therefore, Kline does not disclose that the spring-like element is positioned about 0.5 mm proximal of the distal end of the catheter tip. However, it would have been an obvious matter of design choice to place the spring-like element about 0.5 mm proximal of the distal edge of the catheter tip since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline (US Pat 4,044,765) in view of Von Oepen et al. (PG PUB 2007/0260224).
Re claim 9, Kline discloses that said spring-like element provides at least one of pushability and radial rigidity to said catheter tip (since Col 3, Lines 38-44 disclose that the sheath 15 shrinks around the spring 13, one of ordinary skill in the art would recognize that the spring 13 is more rigid than the sheath 15; therefore, spring 13 imparts radial rigidity and pushability to the tip in comparison to the radial rigidity and pushability that the tip would possess if spring 13 were not present) but is silent as to the material of the spring-like element; therefore, Kline does not disclose that a material of the spring-like element is selected from the group consisting of: stainless steel, cobalt chromium, and nitinol.  Von Oepen, however, teaches a catheter tip 10 (Fig 8) having a spring-like element 20 (Fig 8) formed of stainless steel (Para 33) for the purpose of resisting deformation while still allowing flexibility through the tortuous vasculature (Para 40,35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kline to include the spring-like element such that it is made of stainless steel, as taught by Von Oepen, for the purpose of resisting deformation while still allowing flexibility through the tortuous vasculature (Para 40,35).  
Re claim 16, Kline discloses that the spring-like element is positioned proximal of a distal edge (at the distal-most end of section 17 in Fig 3) of the catheter tip (as seen in Fig 3) but is silent as to its distance from the distal edge; therefore, Kline does not disclose that the spring-like element is positioned about 0.5 mm proximal of the distal end of the catheter tip. Von Oepen, however, teaches a catheter tip 10 (Fig 8) comprising a spring-like element 20 (Fig 8) that is positioned about 0.5 mm proximal of a distal edge of the catheter tip (Para 39 discloses that the head 16a is 0.5 mm in length; accordingly, the spring-like element 20 is “about” 0.5 mm proximal of the edge of the catheter tip) for the purpose of assisting catheter travel through the vasculature (Para 39) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kline to include the spring-like element such that it is positioned about 0.5 mm proximal of the distal edge of the catheter tip, as taught by Von Oepen, for the purpose of assisting catheter travel through the vasculature (Para 39).  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline (US Pat 4,044,765) in view of Willard et al. (US Pat 4,846,174).
Re claim 21, Kline discloses all the claimed features but is silent as to the material of the spring-like element; therefore, Kline does not disclose that the spring-like element includes a radiopaque material. USActive 55361858.1 -16- 92077.092US2 Willard, however, teaches a catheter tip 25+27 (Fig 2) comprising a spring-like element 25 (Fig 2) that includes a radiopaque material (Col 5, Line 30) for the purpose of monitoring the catheter tip during a procedure by fluoroscopy (Col 8, Lines 23-25). Therefore, it would have been obvious at the time the invention was made to modify Kline to include the spring-like element with a radiopaque material, as taught by Willard, for the purpose of having a means to monitor a procedure by fluoroscopy (Col 8, Lines 23-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art each disclose a catheter tip having a longitudinally flexible tube, a spring-like element therein, and a distal end portion: US Pat 4,985,022 to Fearnot et al., US Pat 5,279,596 to Castaneda et al., US Pat 5,378,234 to Hammerslag et al., US Pat 5,496,294 to Hergenrother et al., US Pat 5,571,073 to Castillo, US Pat 5,607,407 to Tolkoff et al., US Pat 5,704,926 to Sutton.
The following prior art each disclose a balloon catheter comprising a balloon and a catheter tip, having a spring-like element and a distal end portion, located distal and spaced from the balloon: US Pat 4,838,268 to Keith et al., US Pat 4,846,174 to Willard et al., US Pat 5,387,225 to Euteneuer et al., US Pat 5,449,343 to Samson et al., US Pat 6,235,007 to Divino Jr et al. and PG PUB 2005/0245894 to Zadno-Azizi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783